Citation Nr: 0105866	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residual of a leg 
injury, claimed as right knee disorder.

2.  Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a April 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran claims for service connection has been developed.

2.  There is no competent evidence that the veteran has a 
current right leg or right knee disability. 

3.  There is no competent evidence that the veteran has a 
current hearing loss disability.


CONCLUSIONS OF LAW

1.  Residuals of a right leg injury, claimed as a right knee 
disorder, is not shown to have incurred in or been aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1111 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.304 (2000).

2.  A hearing loss disability is not shown to have incurred 
in or been aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a right knee 
disability as well as a hearing loss disability as a result 
of his active military service.  After a review of the 
evidence, the Board finds that his contentions are not 
supported by the evidence.  According his claims fail.  As 
set forth below, the Board finds that all evidence necessary 
for an equitable disposition of the veteran claims for 
service connection has been developed.

I.  Evidentiary Background

In August 1967, the veteran was afforded an examination upon 
his entry into active duty.  The examination report indicates 
that his lower extremities and feet were within normal 
limits.  Audiological examination was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

Speech recognition findings are not indicated. 

On September 16, 1968, the veteran reported on sick call with 
complaints of pain in his right knee.  Physical examination 
revealed point tenderness in the inner aspect of the knee.  
Hot soaks, balm, and an ACE wrap were recommended.  

A subsequent September 22, 1968, treatment record indicates 
that the veteran presented with a sore throat as well as 
right knee pain.  His knee was stable; however, an impression 
of synovitis is indicated.  Subsequent service medical 
records are silent for any complaint, treatment, or diagnosis 
of a right knee or leg injury or disability.

On a March 1970 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
20
LEFT
25
15
5
25
20

A subsequent March 1971 audiological evaluation indicates 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
20
5
0
10
0

An August 1972 examination in conjunction with the veteran's 
separation from active duty indicates that the veteran lower 
extremities and feet were within normal limits.  In addition, 
whispered voice readings were 15/15 bilaterally.  

In January 2001, the veteran was scheduled for a hearing 
before a Member of the Board via videoconferencing.  Despite 
being informed of the hearing in December 2000, the evidence 
shows that he failed to report for the hearing as scheduled.  
The evidence does not show that he asked for his hearing to 
be rescheduled.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves a question of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.)  

A.  Leg Injury   

While the veteran contends, in essence, that he currently has 
a right leg disability that resulted from his active service, 
he has presented no clinical evidence or opinion indicating 
that he currently has a right leg disability.  He is 
competent to report his symptoms; however, in the absence of 
evidence indicating that he has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
presence of a current right leg disability or its 
relationship to service to be of no probative value.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right leg injury.  Accordingly, 
his claim for service connection is denied.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.305.

B.  Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  
As the veteran's inservice audiological examinations do not 
met the minimum criteria set forth under § 3.385, the Board 
finds as a matter of fact that an inservice hearing loss 
disability is not shown.  

In addition, the veteran has presented no diagnostic studies 
or clinical evidence indicating that he currently has a 
hearing loss disability.  He is competent to report his 
symptoms; however, in the absence of evidence indicating that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to the present of a current hearing 
loss disability to be of no probative value.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a hearing loss disability.  Accordingly, his 
claim for service connection is denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.305.

C.  VCAA Considerations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).   

A medical examination or opinion is necessary to make a 
decision on a claim if the evidence or record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with his 
active service; but does not contain sufficient medical 
evidence to make a decision on the claim.  Id.  

In the present case, the duty to assist the veteran has been 
satisfied.  He has not alleged that there are any additional 
pertinent medical records that are not currently associated 
with the claims folder.  The Board notes that in on an 
October 1998 VA Form 21-4138, Statement in Support of Claim, 
and a June 1999 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he would be submitting 
medical evidence to support his claims.  However, the veteran 
has not indicated that he had received any treatment for his 
claimed disabilities subsequent to his discharge from active 
duty.  In addition, as there is no competent evidence 
indicating that the veteran currently has a right leg or 
hearing loss disability or persistent or recurrent symptoms 
of either disability, VA is under no duty to provide a VA 
examination.  

The Veterans Claims Assistance Act of 2000 also provides that 
upon receipt of a application for VA benefits, VA shall 
notify the claimant and his representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  Id.  
In the present case, the veteran was notified in the April 
1999 rating action and the May 1999 Statement of the Case, 
that his claims were being denied as the evidence did not 
show that he currently had the disabilities for which he was 
seeking service connection.  Accordingly, the Board finds 
that the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  

The Board must point out that the veteran is free to submit 
new and material evidence, and reopen his claim for service 
connection, at any time.


ORDER

Service connection for residuals of a right leg injury, 
claimed as right knee disorder, is denied.  Service 
connection for a hearing loss disability is denied.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

